



Exhibit 10.1




PHILLIPS EDISON GROCERY CENTER REIT III, INC.
UP TO $1.7 BILLION IN SHARES OF COMMON STOCK
DEALER MANAGER AGREEMENT
May 8, 2018
Griffin Capital Securities, LLC
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Ladies and Gentlemen:
Phillips Edison Grocery Center REIT III, Inc., a Maryland corporation (the
“Company”), is registering for public sale a maximum of up to $1.7 billion in
shares (the “Shares”) of its common stock, $0.01 par value per share (the
“Offering”), to be issued and sold (consisting of up to $1.5 billion in any
combination of Class T shares, to be offered in the primary portion of the
Offering at an initial purchase price of $10.42 per share, Class I shares, to be
offered in the primary portion of the Offering at an initial purchase price of
$10.00 per share, and $0.2 billion in Class T and Class I shares to be offered
pursuant to the Company’s distribution reinvestment plan at a purchase price of
$9.80 per share, all upon the other terms and subject to the conditions set
forth in the Prospectus (as defined in Section 1.1 below). The Company reserves
the right to reallocate the Shares offered between the primary portion of the
Offering and the distribution reinvestment plan, and among classes of shares, if
additional classes are offered in the future. The minimum purchase by any one
person shall be $2,500 in Shares except as otherwise indicated in the Prospectus
or in any letter or memorandum from the Company to Griffin Capital Securities,
LLC (the “Dealer Manager”). It is anticipated that the Dealer Manager will enter
into Participating Dealer Agreements in the form attached to this Dealer Manager
Agreement with other broker-dealers participating in the Offering (each dealer
being referred to herein as a “Dealer” and said dealers being collectively
referred to herein as the “Dealers”). The Company shall have the right to
approve any material modifications or addendums to the form of the Participating
Dealer Agreement. Terms not defined herein shall have the same meaning as in the
Prospectus. In connection therewith, the Company hereby agrees with the Dealer
Manager, as follows:
1.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants to the Dealer Manager and each Dealer with
whom the Dealer Manager enters into a Participating Dealer Agreement that:
1.1.A registration statement with respect to the Company has been prepared by
the Company in accordance with applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the applicable rules and
regulations (the “Rules and Regulations”) of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, covering the Shares. Said
registration statement, which includes a preliminary prospectus, was initially
filed with the SEC on May 12, 2017 (Registration No. 333-217924). Copies of such
registration statement and each amendment thereto have been or will be delivered
to the Dealer Manager. The registration statement and prospectus contained
therein, as finally amended and revised as of the effective date of the
registration statement, and as may be revised, amended or modified from time to
time thereafter by any amendments (as to the registration statement) and/or
supplements (as to the prospectus), are respectively hereinafter referred to as
the “Registration Statement” and the “Prospectus,” except that if the Prospectus
filed by the Company pursuant to Rule 424(b) under the Securities Act shall
differ from the Prospectus, the term “Prospectus” shall also include the
Prospectus filed pursuant to Rule 424(b).


1.2.The Company has been duly organized and is validly existing as a corporation
under the laws of the State of Maryland, has the power and authority to conduct
its business as described in the Prospectus.


1.3.As of the effective date of the Registration Statement (including the
effective date of any post-effective amendment to the Registration Statement),
and on the date of the Prospectus (including the SEC filing date of the
Prospectus or any supplement to the Prospectus), the Registration Statement and
Prospectus comply with the Securities Act and the Rules and Regulations, and the
Prospectus and any and all authorized printed sales literature or other sales
materials prepared and authorized by the Company for use with potential
investors in connection with the Offering (“Authorized Sales Materials”), during
such time as such Authorized Sales Materials are authorized by the Company for
use, when used in conjunction with the Prospectus, do not contain any untrue
statements of material facts or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; provided, however, that (i) the Company undertakes to immediately
notify the Dealer Manager in writing (electronic or otherwise) at the time any
of the Authorized Sales Materials are no longer authorized by the Company for
use, which notice shall (notwithstanding the provisions of Section 13 hereof) be
effective upon receipt by the Dealer Manager, and (ii) the foregoing provisions
of this Section 1.3 will not extend to such statements contained in or omitted
from the Registration Statement or Prospectus or Authorized Sales Materials as
are primarily within the knowledge of the Dealer Manager or any of the Dealers
and are based upon information either (a) furnished by a Dealer in writing to
the Dealer Manager or the Company, or (b) furnished by the Dealer Manager in
writing to the Company specifically for inclusion therein.


1.4.The Company intends to use the funds received from the sale of the Shares as
set forth in the Prospectus.







--------------------------------------------------------------------------------





1.5.No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Dealer Manager Agreement or the issuance and sale by the Company
of the Shares, except such as may be required under the Securities Act or
applicable state securities laws or from the Financial Industry Regulatory
Authority (“FINRA”).


1.6.There are no actions, suits or proceedings pending or to the knowledge of
the Company, threatened against the Company at law or in equity or before or by
any federal or state commission, regulatory body or administrative agency or
other governmental body, domestic or foreign, which would be reasonably expected
to have a material adverse effect on the business or property of the Company
taken as a whole.


1.7.The execution and delivery of this Dealer Manager Agreement, the
consummation of the transactions herein contemplated and compliance with the
terms of this Dealer Manager Agreement by the Company will not conflict with or
constitute a default under any charter, bylaw, indenture, mortgage, deed of
trust, lease, rule, regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Company, except (i) to the extent that the enforceability of the
indemnity and/or contribution provisions contained in Section 4 of this Dealer
Manager Agreement may be limited under applicable securities laws, and (ii) for
such conflicts or defaults that would not reasonably be expected to have a
material adverse effect on the business or property of the Company taken as a
whole.


1.8.The Company has full legal right, power and authority to enter into this
Dealer Manager Agreement and to perform the transactions contemplated hereby,
except to the extent that the enforceability of the indemnity and/or
contribution provisions contained in Section 4 of this Dealer Manager Agreement
may be limited under applicable securities laws.


1.9.The Shares, when subscribed for, paid for and issued in accordance with the
Company’s Articles of Incorporation and as contemplated in the Prospectus, will
be duly and validly issued, fully paid and non-assessable and will conform to
the description thereof contained in the Prospectus; no holder thereof will be
subject to personal liability for the obligations of the Company solely by
reason of being such a holder; such Shares are not subject to the preemptive
rights of any stockholder of the Company; and all corporate action required to
be taken for the authorization, issuance and sale of such Shares shall have been
validly and sufficiently taken.


1.10.The Company is not in violation of its Articles of Incorporation or its
Bylaws.


1.11.The financial statements of the Company filed as part of the Registration
Statement and those included in the Prospectus present fairly in all material
respects the financial position of the Company as of the date indicated and the
results of its operations for the periods indicated; said financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis, except as may be expressly stated in the related
notes thereto.


1.12.The Company does not intend to conduct its business so as to be an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended, and the rules and regulations thereunder, and it will exercise
reasonable diligence to ensure that it does not become an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.


2.
COVENANTS OF THE COMPANY.



The Company covenants and agrees with the Dealer Manager that:
2.1.It will prepare and file with the SEC and each appropriate state securities
commission, at no expense to the Dealer Manager, the Registration Statement,
including all amendments and exhibits thereto. In addition, it will furnish the
Dealer Manager, at no expense to the Dealer Manager, with such number of printed
copies of the Registration Statement, including all amendments and exhibits
thereto, as the Dealer Manager may reasonably request. It will similarly furnish
to the Dealer Manager and others designated by the Dealer Manager as many copies
as the Dealer Manager may reasonably request in connection with the offering of
the Shares of: (a) the Prospectus in preliminary and final form and every form
of supplemental or amended prospectus; and (b) this Dealer Manager Agreement.


2.2.It will prepare and file with the appropriate regulatory authorities, at no
expense to the Dealer Manager, the Authorized Sales Materials. In addition, it
will furnish the Dealer Manager, at no expense to the Dealer Manager, with such
number of printed copies of Authorized Sales Materials as the Dealer Manager may
reasonably request.


2.3.It will furnish such proper information and execute and file such documents
as may be necessary for the Company to qualify the Shares for offer and sale
under the securities laws of such jurisdictions as the Company and the Dealer
Manager may mutually agree and will file and make in each year such statements
and reports as may be required by such jurisdictions. The Company will furnish
to the Dealer Manager a copy of such papers filed by the Company in connection
with any such qualification, upon the Dealer Manager’s request.


2.4.It will use its reasonable best efforts to cause the Registration Statement
to become effective with the SEC and each state securities commission which it
deems appropriate in its sole discretion. If at any time the SEC or any state
securities commission shall issue any stop order suspending the effectiveness of
the Registration Statement, and to the extent the Company determines that such
action is in the best interest of its stockholders, it will use its reasonable
best efforts to obtain the lifting of such order at the earliest possible time.


2.5.If at any time when a Prospectus is required to be delivered under the
Securities Act any event occurs as a result of which, in the opinion of either
the Company or the Dealer Manager, the Prospectus or any other prospectus then
in effect would include an untrue statement of a material fact or, in view of
the circumstances under which they were made, omit to state any material fact
necessary to make the statements therein not misleading, the Company will
promptly notify the Dealer





--------------------------------------------------------------------------------





Manager thereof (unless the information shall have been received from the Dealer
Manager) and will amend or supplement the prospectus which will correct such
statement or omission. The Company will then promptly prepare such amended or
supplemental prospectus or prospectuses as may be necessary to comply with the
requirements of Section 10 of the Securities Act.


2.6.Each of the representations and warranties contained in this Dealer Manager
Agreement are true and correct as of the date of this Dealer Manager Agreement
unless another date is specified therein and the Company will comply with each
covenant and agreement contained in this Dealer Manager Agreement.


2.7.It will be duly qualified to do business as a foreign corporation in each
jurisdiction in which it will own or lease property of a nature, or transact
business of a type that will make such qualification necessary.


2.8.It intends to satisfy the requirements of the Internal Revenue Code of 1986,
as amended (the “Code”), for qualification of the Company as a real estate
investment trust. The Company will elect to be treated as a real estate
investment trust under the Code at such time as it so qualifies and will direct
the investment of the proceeds of the offering of the Shares in such a manner,
and will exercise reasonable diligence to operate the business of the Company so
as to comply with such requirements.


3.
OBLIGATIONS AND COMPENSATION OF DEALER MANAGER.



3.1.The Company hereby appoints the Dealer Manager as its agent and principal
distributor for the purpose of selling for cash up to a maximum of $1.7 billion
in Shares through the Dealers, all of whom shall be members of FINRA. The Dealer
Manager may also sell Shares for cash directly to its own clients and customers
at the public offering price and subject to the terms and conditions stated in
the Prospectus. The Dealer Manager hereby accepts such agency and
distributorship and agrees to use its best efforts to sell the Shares on said
terms and conditions.


3.2.Promptly after the effective date of the Registration Statement, the Dealer
Manager and the Dealers shall commence the offering of the Shares for cash to
the public in jurisdictions in which the Shares are registered or qualified for
sale or in which such offering is otherwise permitted. The Dealer Manager and
the Dealers will suspend or terminate offering of the Shares upon request of the
Company at any time and will resume offering the Shares upon subsequent request
of the Company. The Dealer Manager, through the Participating Dealer Agreement
with the Dealers, shall cause Dealers to agree to deliver to each prospective
investor, prior to any submission by such prospective investor of a written
offer to buy any Shares, a copy of the Prospectus.


3.3.Except as otherwise provided in the “Plan of Distribution” section of the
Prospectus, as compensation for the services rendered by the Dealer Manager, the
Company agrees that it will pay to the Dealer Manager, at the time of sale of
Shares, sales commissions up to a maximum amount of 3.0% of the gross proceeds
of the Class T Shares sold in the primary portion of the Offering. The Company
and PECO-Griffin REIT Advisor, LLC (the “Advisor”) agree that they will pay to
the Dealer Manager an aggregate dealer manager fee up to a maximum amount of (i)
3.0% of gross proceeds of Class T Shares sold in the primary portion of the
Offering, 1.0% of which will be funded by the Company and up to 2.0% of which
will be funded by the Advisor, and (ii) 1.5% of gross proceeds of Class I Shares
sold in the primary portion of the Offering, all of which will be funded by the
Advisor. To the extent that the dealer manager fee is less than 3.0% for any
Class T Shares sold and less than 1.5% for any Class I Shares sold, such shares
will have a corresponding reduction in the applicable purchase price. In
addition, the Company agrees that it will pay to the Dealer Manager a quarterly
stockholder servicing fee in the aggregate amount of up to a maximum of 4.0% of
gross proceeds of Class T Shares sold in the primary portion of the Offering,
which stockholder servicing fee will accrue daily in an amount equal to 1/365th
(1/366th during a leap year) of 1.0% of the purchase price per Share of Class T
Shares sold, excluding Class T Shares sold pursuant to the distribution
reinvestment plan. The Company will cease paying the stockholder servicing fee
with respect to Class T Shares held in any particular account on the earlier of
(i) a listing of the Class T Shares on a national securities exchange; (ii) a
merger or consolidation of the Company with or into another entity, or the sale
or other disposition of all or substantially all of the Company’s assets;
(iii) after the termination of the primary portion of the Offering in which the
initial Class T Shares in the account were sold, the end of the month in which
total underwriting compensation paid in the primary portion of the Offering is
not less than 10.0% of the gross proceeds of the primary portion of the Offering
from the sale of Class T Shares and Class I Shares; and (iv) the end of the
month in which the total stockholder servicing fees paid with respect to such
Class T Shares purchased in the primary portion of the Offering is not less than
4.0% (or a lower limit, provided that, in the case of a lower limit, the
Participating Dealer Agreement between the Dealer Manager and the applicable
Dealer in effect at the time Class T Shares were first issued to such account
sets forth the lower limit and the Dealer Manager advises the Company’s transfer
agent of the lower limit in writing) of the gross offering price of those
Class T Shares purchased in such Offering (excluding shares purchased through
the Company’s distribution reinvestment plan). If the Company redeems a portion,
but not all of the Class T Shares held in a stockholder’s account, the total
stockholder servicing fee limit and amount of stockholder servicing fees
previously paid will be prorated between the Class T Shares that were redeemed
and those Class T Shares that were retained in the account. Likewise, if a
portion of the Class T Shares in a stockholder’s account is sold or otherwise
transferred in a secondary transaction, the total stockholder servicing fee
limit and amount of stockholder servicing fees previously paid will be prorated
between the Class T Shares that were transferred and the Class T Shares that
were retained in the account. The stockholder servicing fee relates to the Class
T Share or Shares sold. The Dealer Manager may, in its discretion, re-allow to
Dealers up to 100% of the stockholder servicing fee for providing ongoing or
regular account or portfolio maintenance for the stockholder, assisting with
recordkeeping, assisting and processing distribution payments or providing other
similar services as the stockholder may reasonably require in connection with
such stockholder’s investment in Class T Shares; provided, however, that with
respect to any individual investment, the Dealer Manager will not re-allow the
related stockholder servicing fee to any Dealer if such Dealer ceases to be the
broker-dealer of record related to such investment or fails to provide the
aforementioned services. In addition, the Dealer Manager will not re-allow the
stockholder servicing fee to any Dealer if such Dealer has not executed a
Participating Dealer Agreement or a servicing agreement with the Dealer Manager.
In any instance in which the Dealer Manager does not re-allow the stockholder
servicing fee to a Dealer, the Dealer Manager will return such fee to the
Company. No selling commissions, dealer manager fee or stockholder servicing fee
shall be paid with respect to Shares sold pursuant to the Company’s distribution
reinvestment plan. In no event shall the total aggregate underwriting
compensation





--------------------------------------------------------------------------------





payable to the Dealer Manager and any Dealers participating in the Offering,
including, but not limited to, selling commissions, the dealer manager fee and
the stockholder servicing fee (which includes expense reimbursements and
non-cash compensation), exceed 10.0% of aggregate gross offering proceeds from
the sale of Shares in the primary portion of the Offering. The Company and the
Advisor will not be liable or responsible to any Dealer for direct payment of
commissions, dealer manager fees or stockholder servicing fees to any Dealer, it
being the sole and exclusive responsibility of the Dealer Manager for payment of
such to Dealers. Notwithstanding the above, at the discretion of the Company,
the Company may act as agent of the Dealer Manager by making direct payment of
commissions, dealer manager fees of stockholder servicing fees to Dealers on
behalf of the Dealer Manager without incurring any liability.


3.4.The Dealer Manager represents and warrants to the Company and each person
that signs the Registration Statement that the information under the caption
“Plan of Distribution” in the Prospectus and all other information furnished to
the Company by the Dealer Manager in writing expressly for use in the
Registration Statement, any preliminary prospectus, the Prospectus, or any
amendment or supplement thereto, does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.


3.5.The Dealer Manager represents and warrants to the Company that it will not
use any sales literature not authorized and approved by the Company, use any
“broker-dealer use only” materials with members of the public, or make any
unauthorized verbal representations in connection with offers or sales of the
Shares.


3.6.The Dealer Manager is a duly organized and validly existing limited
liability company under the laws of the State of Delaware. The Dealer Manager is
not in violation of its operating agreement.


3.7.No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the Dealer
Manager of this Dealer Manager Agreement, except such as may be required under
the Securities Act or applicable state securities laws.


3.8.There are no actions, suits or proceedings pending or to the knowledge of
the Dealer Manager, threatened against the Dealer Manager at law or in equity or
before or by any federal or state commission, regulatory body or administrative
agency or other governmental body, domestic or foreign, which could be
reasonably expected to have a material adverse effect on the Dealer Manager or
the ability of the Dealer Manager to perform its obligations under this Dealer
Manager Agreement or to participate in the Offering as contemplated by the
Prospectus.


3.9.The execution and delivery of this Dealer Manager Agreement, the
consummation of the transactions herein contemplated and compliance with the
terms of this Dealer Manager Agreement by the Dealer Manager will not conflict
with or constitute a default under any operating agreement or other similar
agreement, indenture, mortgage, deed of trust, lease, rule, regulation, writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Dealer Manager, except to the
extent that the enforceability of the indemnity and/or contribution provisions
contained in Section 4 of this Dealer Manager Agreement may be limited under
applicable securities laws.


3.10.The Dealer Manager has full legal right, power and authority to enter into
this Dealer Manager Agreement and to perform the transactions contemplated
hereby, except to the extent that the enforceability of the indemnity and/or
contribution provisions contained in Section 4 of this Dealer Manager Agreement
may be limited under applicable securities laws.


3.11.Except for Participating Dealer Agreements, no agreement will be made by
the Dealer Manager with any person permitting the resale, repurchase or
distribution of any Shares purchased by such person.


3.12.Dealer Manager represents and warrants that it is currently, and at all
times while performing its functions under this Dealer Manager Agreement will
be, a properly registered broker-dealer under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and under state securities laws to the
extent necessary to perform the duties described in this Dealer Manager
Agreement, that it is a member in good standing of FINRA, and that all of its
employees and representatives have all required licenses and registrations to
act under this Dealer Manager Agreement. Dealer Manager agrees to notify the
Company immediately in writing if it ceases to be a member in good standing with
FINRA, is subject to a FINRA suspension, or its registration as a broker-dealer
under the Exchange Act is terminated or suspended. Dealer Manager hereby agrees
to abide by all applicable NASD Conduct Rules under FINRA and other applicable
FINRA Rules, specifically including, but not limited to, FINRA Rule 2310.


3.13.Dealer Manager will not offer the Shares, and in its agreements with
Dealers will require that the Dealers not offer Shares, in any jurisdiction
unless and until (a) Dealer Manager has been advised by the Company in writing
that the Shares are either registered in accordance with, or exempt from, the
securities laws of such jurisdiction and (b) the Dealer Manager has all required
licenses and registrations to offer Shares in that jurisdiction.


3.14.In connection with the Dealer Manager’s participation in the offer and sale
of Shares (including, without limitation, any resales and transfers of Shares),
the Dealer Manager will comply, and in its agreements with Dealers will require
that the Dealers comply, with all requirements and obligations imposed upon any
of them by (a) the Securities Act, the Exchange Act and the rules and
regulations of the SEC promulgated under both such acts, including the
obligation to deliver a copy of the Prospectus as amended or supplemented;
(b) all applicable state securities laws and regulations as from time to time in
effect; (c) the applicable rules of FINRA; (d) all applicable rules and
regulations relating to the suitability of the investors, including, without
limitation, the provisions of Articles III.C and III.E of the Statement of
Policy regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc.; (e) any other state and federal laws and
regulations applicable to the Offering, the sale of Shares or the activities of
the Dealer Manager pursuant to this Dealer Manager Agreement, including without
limitation the privacy standards and requirements of state and federal laws,
including the Gramm-Leach-Bliley Act of 1999, and the laws governing money
laundering abatement and anti-terrorist financing efforts, including the
applicable rules of





--------------------------------------------------------------------------------





the SEC and FINRA, the Bank Secrecy Act, as amended, the USA Patriot Act of 2001
and regulations administered by the Office of Foreign Asset Control at the
Department of the Treasury; and (f) this Dealer Manager Agreement and the
Prospectus as amended and supplemented.


4.
INDEMNIFICATION.



4.1.Subject to Section 4.5 below, the Company will indemnify and hold harmless
the Dealer Manager, its officers and directors and each person, if any, who
controls such Dealer Manager within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any losses, claims,
damages or liabilities, joint or several, to which Dealer Manager, its officers
and directors, or such controlling person may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (a) any untrue statement or alleged untrue statement of a material fact
contained in any (i) Registration Statement (including the Prospectus as a part
thereof), (ii) Authorized Sales Material, or (iii) blue sky application or other
document executed by the Company or on its behalf specifically for the purpose
of qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof (“Blue Sky Application”), or (b) the omission or
alleged omission to state in the Registration Statement (including the
Prospectus as a part thereof), any Authorized Sales Material or any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein in light of the circumstances under which they were made
not misleading. The Company will reimburse the Dealer Manager, as appropriate,
and its officers and directors and controlling persons, for any reasonable legal
or other expenses reasonably incurred by the Dealer Manager, and their officers
and directors and controlling persons, in connection with investigating or
defending such loss, claim, damage, liability or action; provided that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of, or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with written information furnished (x) to the Company by
the Dealer Manager or its affiliates or (y) to the Company or the Dealer Manager
by or on behalf of any Dealer specifically for use in the preparation of the
Registration Statement or any such post-effective amendment thereof, any such
Authorized Sales Materials, any such Blue Sky Application or any such
preliminary prospectus or the Prospectus or any such amendment thereof or
supplement thereto; and further provided that the Company will not be liable in
any such case if it is determined that the Dealer Manager had knowledge of the
matter or event giving rise to or resulting in such loss, claim, damage,
liability or action.


4.2.The Dealer Manager will indemnify and hold harmless the Company its officers
and directors (including any persons named in any of the Registration Statements
with his consent, as about to become a director), each person who has signed any
of the Registration Statements and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any losses, claims, damages or liabilities to
which any of the aforesaid parties may become subject, under the Securities Act
or the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (a)
any untrue statement of a material fact contained (i) in the Registration
Statement (including the Prospectus as a part thereof) or any post-effective
amendment thereof, or (ii) in any Authorized Sales Materials, or (iii) in any
Blue Sky Application, or (b) the omission to state in the Registration Statement
(including the Prospectus as a part thereof) or any post-effective amendment
thereof or in the Prospectus or in any amendment or supplement to the Prospectus
or in any Authorized Sales Materials or in any Blue Sky Application a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances under which they were made not misleading, in each
case described in clauses (a) and (b) to the extent, but only to the extent,
that such untrue statement or omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Dealer Manager or its affiliates specifically for use with reference to the
Dealer Manager in the preparation of the Registration Statement or any such
post-effective amendments thereof or any Authorized Sales Materials or any such
Blue Sky Application or any such preliminary prospectus or the Prospectus or any
such amendment thereof or supplement thereto, or (c) any use of sales literature
not authorized or approved by the Company or any use of “broker-dealer use only”
materials with members of the public or unauthorized verbal representations in
connection with offers or sales of the Shares by the Dealer Manager, or (d) any
untrue statement made by the Dealer Manager or its representatives or agents or
omission to state a fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading in
connection with the offer and sale of the Shares, or (e) any material violation
of this Dealer Manager Agreement, or (f) any failure to comply with applicable
laws governing money laundering abatement and anti-terrorist financing efforts,
including applicable FINRA Rules, SEC Rules and the USA PATRIOT Act of 2001, or
(g) any other failure to comply with applicable FINRA Rules, SEC Rules or state
securities laws and the rules and regulations promulgated thereunder. The Dealer
Manager will reimburse the aforesaid parties for any reasonable legal or other
expenses reasonably incurred by them and their officers and directors and
controlling persons, in connection with investigation or defending such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability which the Dealer Manager may otherwise have.


4.3.Subject to Section 4.5 below, the Company will severally indemnify and hold
harmless each Dealer, its officers and directors and each person, if any, who
controls such Dealer within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any losses, claims, damages or
liabilities, joint or several, to which such Dealer, its officers and directors,
or any such controlling person may become subject, under the Securities Act or
the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (a)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement (including the Prospectus as a part thereof),
Authorized Sales Materials (when read in conjunction with the Prospectus) or any
Blue Sky Application, or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof), Authorized
Sales Materials (when read in conjunction with the Prospectus) or in any Blue
Sky Application a material fact required to be stated therein or necessary to
make the statements therein not misleading. The Company will reimburse Dealers
and their officers and directors and controlling persons, for any reasonable
legal or other expenses reasonably incurred by such Dealers and their officers
and directors and controlling persons, in connection with investigating or
defending such loss, claim, damage, liability or action; provided that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of, or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with written information furnished to the Company or the
Dealer Manager by





--------------------------------------------------------------------------------





or on behalf of the Dealers specifically for use in the preparation of the
Registration Statement, the Prospectus, such Authorized Sales Materials or any
such Blue Sky Application; and further provided that neither the Company nor the
Dealer Manager will be liable in any such case if it is determined in a legal
proceeding that the Dealers had knowledge of the matter or event giving rise to
or resulting in such loss, claim, damage, liability or action.


4.4.The Dealer Manager will severally indemnify and hold harmless each Dealer,
its officers and directors and each person, if any, who controls such Dealer
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any losses, claims, damages or liabilities, joint
or several, to which such Dealer, its officers and directors, or any such
controlling person may become subject, under the Securities Act or the Exchange
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (including the Prospectus as a part thereof), Authorized
Sales Materials (when read in conjunction with the Prospectus) or any Blue Sky
Application, or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof), Authorized
Sales Materials (when read in conjunction with the Prospectus) or in any Blue
Sky Application a material fact required to be stated therein or necessary to
make the statements therein not misleading. The Dealer Manager will reimburse
Dealers and their officers and directors and controlling persons, for any
reasonable legal or other expenses reasonably incurred by such Dealers and their
officers and directors and controlling persons, in connection with investigating
or defending such loss, claim, damage, liability or action; provided that the
Dealer Manager will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of, or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the Dealer
Manager by or on behalf of the Dealers specifically for use in the preparation
of the Registration Statement, the Prospectus, such Authorized Sales Materials
or any such Blue Sky Application; and further provided that the Dealer Manager
will not be liable in any such case if it is determined in a legal proceeding
that the Dealers had knowledge of the matter or event giving rise to or
resulting in such loss, claim, damage, liability or action.


4.5.Notwithstanding the foregoing, the Company may not indemnify or hold
harmless the Dealer Manager, any Dealer or any of their affiliates in any manner
that would be inconsistent with the provisions of the Company’s Articles of
Incorporation or Section II.G. of the Statement of Policy Regarding Real Estate
Investment Trusts of the North American Securities Administrators Association,
Inc. (the “NASAA REIT Guidelines”). In particular, but without limitation, the
Company may not indemnify or hold harmless the Dealer Manager, any Dealer or any
of their affiliates for liabilities arising from or out of an alleged violation
of federal or state securities laws, unless one or more of the following
conditions are met: (1) there has been a successful adjudication on the merits
of each count involving alleged securities law violations; (2) such claims have
been dismissed with prejudice on the merits by a court of competent
jurisdiction; or (3) a court of competent jurisdiction approves a settlement of
the claims against the indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the SEC and of
the published position of any state securities regulatory authority in which the
securities were offered or sold as to indemnification for violations of
securities laws.


4.6.Each Dealer severally will indemnify and hold harmless the Company, the
Dealer Manager and each of their officers and directors (including any persons
named in any of the Registration Statements with his consent, as about to become
a director), each person who has signed any of the Registration Statements and
each person, if any, who controls the Company and the Dealer Manager within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any losses, claims, damages or liabilities to which the
Company, the Dealer Manager, any such director or officer, or controlling person
may become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (a) any untrue statement or alleged
untrue statement of a material fact contained (i) in the Registration Statement
(including the Prospectus as a part thereof) or any post-effective amendment
thereof, or (ii) in any Authorized Sales Materials, or (iii) in any Blue Sky
Application, or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereof or in the Prospectus or in any amendment or
supplement to the Prospectus or in any Authorized Sales Materials or in any Blue
Sky Application a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case described in clauses
(a) and (b) to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company or the
Dealer Manager by or on behalf of such Dealer specifically for use with
reference to such Dealer in the preparation of the Registration Statement or any
such post-effective amendments thereof or any such Authorized Sales Materials or
any such Blue Sky Application or any such preliminary prospectus or the
Prospectus or any such amendment thereof or supplement thereto, or (c) any use
of sales literature not authorized or approved by the Company or use of
“broker-dealer use only” materials with members of the public or unauthorized
verbal representations in connection with offers and sales of the Shares by such
Dealer or Dealer’s representatives or agents, or (d) any untrue statement made
by such Dealer or its representatives or agents or omission to state a fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading in connection with the offer and sale
of the Shares, or (e) any failure to comply with Section IX or Section XII or
any other material violation of the Participating Dealer Agreement, or (f) any
failure to comply with applicable laws governing money laundry abatement and
anti-terrorist financing efforts, including applicable FINRA Rules, SEC Rules
and the USA PATRIOT Act of 2001, or (g) any other failure to comply with
applicable FINRA Rules, SEC Rules or state securities laws and the rules and
regulations promulgated thereunder. Each such Dealer will reimburse the Company
and the Dealer Manager and any such directors or officers, or controlling person
for any reasonable legal or other expenses reasonably incurred by the Company
and the Dealer Manager and their officers and directors and controlling persons
in connection with investigating or defending any such loss, claim, damage,
liability or action. This indemnity agreement will be in addition to any
liability which such Dealer may otherwise have.


4.7.Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action (but in no event in excess of 30 days
after receipt of actual notice), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this Section
4, notify in writing the indemnifying party of the commencement thereof and the
failure so to notify the indemnifying party will relieve it from any liability
under this Section 4





--------------------------------------------------------------------------------





as to the particular item for which indemnification is then being sought, but
not from any other liability which it may have to any indemnified party. In case
any such action is brought against any indemnified party, and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, to the extent it may wish, jointly with any other indemnifying party
similarly notified, to participate in the defense thereof, with separate
counsel. Such participation shall not relieve such indemnifying party of the
obligation to reimburse the indemnified party for reasonable legal and other
expenses (subject to Section 4.8) incurred by such indemnified party in
defending itself, except for such expenses incurred after the indemnifying party
has deposited funds sufficient to effect the settlement, with prejudice, of the
claim in respect of which indemnity is sought. Any such indemnifying party shall
not be liable to any such indemnified party on account of any settlement of any
claim or action effected without the consent of such indemnifying party.


4.8.The indemnifying party shall pay all reasonable legal fees and expenses of
the indemnified party in the defense of such claims or actions; provided,
however, that the indemnifying party shall not be obliged to pay legal expenses
and fees to more than one law firm in connection with the defense of similar
claims arising out of the same alleged acts or omissions giving rise to such
claims notwithstanding that such actions or claims are alleged or brought by one
or more parties against more than one indemnified party. If such claims or
actions are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.


4.9.The indemnity agreements contained in this Section 4 shall remain operative
and in full force and effect regardless of (a) any investigation made by or on
behalf of any Dealer, or any person controlling any Dealer or by or on behalf of
the Company, the Dealer Manager or any officer or director thereof, or by or on
behalf of the Company or the Dealer Manager, (b) delivery of any Shares and
payment therefor, and (c) any termination of this Dealer Manager Agreement or
any Participating Dealer Agreement. A successor of any Dealer or of any of the
parties to this Dealer Manager Agreement, as the case may be, shall be entitled
to the benefits of the indemnity agreements contained in this Section 4.


5.
SURVIVAL OF PROVISIONS.



The respective agreements, representations and warranties of the Company and the
Dealer Manager set forth in this Dealer Manager Agreement, including but not
limited to the provisions of Sections 3.3, 4 and 6 hereof, shall remain
operative and in full force and effect regardless of (a) any termination of this
Dealer Manager Agreement, (b) any investigation made by or on behalf of the
Dealer Manager or any Dealer or any person controlling the Dealer Manager or any
Dealer or by or on behalf of the Company or any person controlling the Company,
and (c) the acceptance of any payment for the Shares.
6.
APPLICABLE LAW AND VENUE.



This Dealer Manager Agreement was executed and delivered in, and its validity,
interpretation and construction shall be governed by, the laws of the State of
New York; provided however, that causes of action for violations of federal or
state securities laws shall not be governed by this Section. The Company, the
Dealer Manager and each Dealer hereby agree that venue for any action brought in
connection with this Dealer Manager Agreement shall lie exclusively in Los
Angeles, California.
7.
COUNTERPARTS.



This Dealer Manager Agreement may be executed in any number of counterparts.
Each counterpart, when executed and delivered, shall be an original contract,
but all counterparts, when taken together, shall constitute one and the same
agreement.
8.
SUCCESSORS AND AMENDMENT.



8.1.This Dealer Manager Agreement shall inure to the benefit of and be binding
upon the Dealer Manager and the Company and their respective successors, and to
the benefit of the Dealers to the extent set forth in Sections 1 and 4 hereof.
Nothing in this Dealer Manager Agreement is intended or shall be construed to
give to any other person any right, remedy or claim, except as otherwise
specifically provided herein.


8.2.This Dealer Manager Agreement may be amended by the written agreement of the
Dealer Manager and the Company.


9.
TERM.



This Dealer Manager Agreement may be terminated by either party (a) immediately
upon notice to the other party in the event that the other party shall have
materially failed to comply with any of the material provisions of this Dealer
Manager Agreement on its part to be performed during the term of this Dealer
Manager Agreement or if any of the representations, warranties, covenants or
agreements of such party contained herein shall not have been materially
complied with or satisfied within the times specified or (b) by either party on
60 days’ written notice.
In any case, this Dealer Manager Agreement shall expire at the close of business
on the effective date that the primary portion of the Offering is terminated. In
addition, the Dealer Manager, upon the expiration or termination of this Dealer
Manager Agreement, shall (1) promptly deposit any and all funds in its
possession which were received from investors for the sale of Shares into such
account as the Company may designate; and (2) promptly deliver to the Company
all records and documents in its possession which relate to the Offering which
are not designated as dealer copies. The Dealer Manager, at its sole expense,





--------------------------------------------------------------------------------





may make and retain copies of all such records and documents, but shall keep all
such information confidential. The Dealer Manager shall use its best efforts to
cooperate with the Company to accomplish any orderly transfer of management of
the Offering to a party designated by the Company. Upon expiration or
termination of this Dealer Manager Agreement, the Company shall pay to the
Dealer Manager all commissions to which the Dealer Manager is or becomes
entitled under Section 3 at such time as such commissions become payable.
10.
CONFIRMATIONS.



The Company hereby agrees to prepare and send confirmations to all purchasers of
Shares whose subscriptions for the purchase of Shares are accepted by the
Company.
11.
SUITABILITY OF INVESTORS.



The Dealer Manager will offer Shares, and in its agreements with Dealers will
require that the Dealers offer Shares, only to persons who meet the suitability
standards set forth in the Prospectus or in any suitability letter or memorandum
sent to it by the Company and will only make offers to persons in the states in
which it is advised in writing that the Shares are qualified for sale or that
such qualification is not required. In offering Shares, the Dealer Manager will,
and in its agreements with Dealers, the Dealer Manager will, require that the
Dealer comply with the provisions of all applicable rules and regulations
relating to suitability of investors, including without limitation, the
provisions of Articles III.C. and III.E.1. of the NASAA REIT Guidelines.
The Dealer Manager shall maintain, or in its agreements with Dealers shall
require the Dealers to maintain, for at least six (6) years or as otherwise
required by the NASAA REIT Guidelines, and applicable state, SEC or FINRA rules,
a record of the information obtained to determine that an investor meets the
financial qualification and suitability standards imposed on any offer and sale
of the Shares.
12.
SUBMISSION OF ORDERS.



12.1.Subscribers may purchase Shares utilizing checks, drafts, wires, Automatic
Clearing House (ACH) or money orders. Those persons who purchase Shares will be
instructed by the Dealer Manager or the Dealer to make their instruments of
payment payable to the Company. The Dealer Manager and any Dealer receiving an
instrument of payment not conforming to the foregoing instructions shall return
such instrument of payment directly to such subscriber promptly the next
business day following its receipt. Instruments of payment received by the
Dealer Manager or Dealer which conform to the foregoing instructions shall be
transmitted for deposit by noon of the next business day pursuant to one of the
methods described in this Section 12. Transmittal of received investor funds
will be made in accordance with the following procedures.


12.2.Where, pursuant to a Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and instruments of payment are received from subscribers, instruments
of payment will be transmitted promptly the next business day following receipt
by the Dealer to the Company’s transfer agent for deposit with the Company.


12.3.Where, pursuant to a Dealer’s internal supervisory procedures, final
internal supervisory review is conducted at a different location, instruments of
payment will be transmitted promptly the next business day following receipt by
the Dealer to the office of the Dealer conducting such final internal
supervisory review (the “Final Review Office”). The Final Review Office will in
turn transmit promptly the next business day following receipt at a different
location by the Final Review Office such instruments of payment to the Company’s
transfer agent for deposit with the Company.


13.
NOTICE.



Any notice in this Dealer Manager Agreement permitted to be given, made or
accepted by either party to the other, must be in writing and may be given or
served by (a) personal delivery with receipt acknowledged, or (b) deposited for
next day delivery by Federal Express or other similar overnight courier service.
All notices so given shall be deemed received: (i) when actually received, if
personally delivered, or (ii) when delivered (or when delivery is refused) if
sent via an overnight courier. For purposes hereof the addresses of the parties,
until changed as hereafter provided, shall be as follows:
To Company:    Phillips Edison Grocery Center REIT III, Inc.
Attention: Jeffrey S. Edison
222 S. Main Street, Suite 1730
Salt Lake City, Utah 84101


with a copy to:


DLA Piper LLP (US)
Attention: Robert Bergdolt, Esq.
4141 Parklake Drive, Suite 300
Raleigh, North Carolina 27612




To Dealer Manager:    Griffin Capital Securities, LLC
Attention: Mark M. Goldberg
18191 Von Karman Avenue, Suite 300
Irvine, California 92612


with a copy to:





--------------------------------------------------------------------------------





    
Griffin Capital Securities, LLC
Attention: Charles Huang
18191 Von Karman Avenue, Suite 300
Irvine, California 92612


Any party may at any time give notice in writing to the other party of a change
in its address for the purposes of this Section 13.


14.
SEVERABILITY.



In the event that any court of competent jurisdiction declares any provision of
this Dealer Manager Agreement invalid, such invalidity shall have no effect on
the other provisions hereof, which shall remain valid and binding and in full
force and effect, and to that end the provisions of this Dealer Manager
Agreement shall be considered severable.
15.
NO WAIVER.



Failure by either party to promptly insist upon strict compliance with any of
the obligations of the other party under this Dealer Manager Agreement shall not
be deemed to constitute a waiver of the right to enforce strict compliance with
respect to any obligation hereunder.
16.
ASSIGNMENT.



This Dealer Manager Agreement may not be assigned by either party, except with
the prior written consent of the other party. This Dealer Manager Agreement
shall be binding upon the parties hereto, their heirs, legal representatives,
successors and permitted assigns.
If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.
Very truly yours,
PHILLIPS EDISON GROCERY CENTER REIT III, INC.
By:    /s/ R. Mark Addy                    
R. Mark Addy, President and Chief Operating Officer




Accepted and agreed as of the date first above written.
GRIFFIN CAPITAL SECURITIES, LLC
By: /s/ Mark M. Goldberg                
Mark M. Goldberg, Chief Executive Officer





--------------------------------------------------------------------------------





JOINDER
The undersigned hereby joins in this Dealer Manager Agreement solely for the
purpose of agreeing to the obligations of the Advisor set forth in Section 3.3
of this Dealer Manager Agreement. Each of the Company and the Dealer Manager
shall have the right to enforce this Joinder directly against the undersigned.
Dated: May 8, 2018
PECO-GRIFFIN REIT ADVISOR, LLC


By:    _/s/ R. Mark Addy________________________
R. Mark Addy, President





--------------------------------------------------------------------------------









Exhibit A to Dealer Manager Agreement


PHILLIPS EDISON GROCERY CENTER REIT III, INC.
UP TO $1.7 BILLION IN SHARES OF COMMON STOCK
PARTICIPATING DEALER AGREEMENT
Ladies and Gentlemen:
Griffin Capital Securities, LLC, as the dealer manager (“Dealer Manager”) for
Phillips Edison Grocery Center REIT III, Inc. (the “Company”), a Maryland
corporation, invites you (the “Dealer”) to participate in the distribution of
shares of common stock (“Shares”) of the Company, consisting of Class T Shares
and Class I Shares, subject to the following terms:
I.
Dealer Manager Agreement.



The Dealer Manager and the Company have entered into that certain Dealer Manager
Agreement dated May 8, 2018, in the form attached hereto. By your acceptance of
this Participating Dealer Agreement, you will become one of the Dealers referred
to in such Dealer Manager Agreement between the Company and the Dealer Manager
and will be entitled and subject to the indemnification provisions contained in
such Dealer Manager Agreement, including specifically the provisions of Section
4.6 of such Dealer Manager Agreement wherein each Dealer severally agrees to
indemnify and hold harmless the Company, the Dealer Manager and each officer and
director thereof, and each person, if any, who controls the Company and the
Dealer Manager within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”) or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) for the matters set forth in Section 4.6 of the Dealer Manager
Agreement. Such indemnification obligations shall survive the termination of
this Participating Dealer Agreement. Except as otherwise specifically stated
herein, all terms used in this Participating Dealer Agreement have the meanings
provided in the Dealer Manager Agreement. The Shares are offered solely through
broker-dealers who are members of the Financial Industry Regulatory Authority
(“FINRA”).
Dealer hereby agrees to use its best efforts to sell the Shares for cash on the
terms and conditions stated in the Prospectus. Nothing in this Participating
Dealer Agreement shall be deemed or construed to make Dealer an employee, agent,
representative or partner of the Dealer Manager or of the Company, and Dealer is
not authorized to act for the Dealer Manager or the Company or to make any
representations except as set forth in the Prospectus and Authorized Sales
Materials.
II.
Submission of Orders.



Subscribers may purchase Shares utilizing checks, drafts, wires, Automatic
Clearing House (ACH) or money orders. Those persons who purchase Shares will be
instructed by the Dealer to make their instruments of payment payable to
Phillips Edison Grocery Center REIT III, Inc. Any Dealer receiving an instrument
of payment not conforming to the foregoing instructions shall return such
instrument of payment directly to such subscriber not later than noon Eastern
Time of the next business day following its receipt. Instruments of payment
received by the Dealer which conform to the foregoing instructions shall be
transmitted for deposit pursuant to one of the methods in this Article II.
Transmittal of received investor funds will be made in accordance with the
following procedures:
Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and instruments of payment are received from subscribers, instruments
of payment will be transmitted by noon of the next business day following
receipt by the Dealer to the Company’s transfer agent for deposit with the
Company.
Where, pursuant to the Dealer’s internal supervisory procedures, final and
internal supervisory review is conducted at a different location, instruments of
payment will be transmitted by noon of the next business day following receipt
by the Dealer to the office of the Dealer conducting such final internal
supervisory review (the “Final Review Office”). The Final Review Office will in
turn transmit by 5:00 pm of the next business day following receipt at a
different location by the Final Review Office such instruments of payment to the
Company’s transfer agent for deposit with the Company.
III.
Pricing.



Except as may be otherwise provided for in the “Plan of Distribution” section of
the Prospectus, Class T Shares shall be offered to the public at the offering
price of $10.42 per Share, Class I Shares shall be offered to the public at the
offering price of $10.00 per Share, and Class T and Class I Shares shall be
offered pursuant to the Company’s distribution reinvestment plan at $9.80 per
Share. Except as otherwise indicated in the Prospectus or in any letter or
memorandum sent to the Dealer by the Company or Dealer Manager, a minimum
initial purchase of $2,500 in Shares is required. The Shares are nonassessable.
IV.
Representations and Warranties of Dealer.



Dealer represents and warrants to the Company and the Dealer Manager and agrees
that:
A.Dealer will undertake all reasonable investigation, review, and inquiry to
ensure, to the best of its reasonable knowledge and belief, that the investment
is suitable for such potential investor upon the basis of the information known
to Dealer or disclosed by such potential investor as to his other security
holdings and as to his financial situation and





--------------------------------------------------------------------------------





needs. Dealer shall keep written records for a period of at least six years, or
as otherwise required by the NASAA REIT Guidelines, and applicable state, SEC or
FINRA rules, supporting this representation and warranty and such records shall
be made available to the Company or Dealer Manager promptly upon request.
B.Dealer shall deliver to each prospective investor, prior to any submission by
such prospective investor, a written offer to buy any Shares, a copy of the
Prospectus.
C.Dealer will not deliver to any offeree any written documents pertaining to the
Company or the Shares, other than the Prospectus, and any other materials
specifically designated for distribution to prospective investors that are
supplied to Dealer by the Company or its affiliates. Without intending to limit
the generality of the foregoing, Dealer shall not deliver to any prospective
investor any material pertaining to the Company or any of its affiliates that
has been furnished as “broker/dealer information only.”
D.Dealer will make reasonable inquiry to determine whether a prospective
investor is acquiring Shares for his own account or on behalf of other persons
and not for the purpose of resale or other distribution thereof.
E.Dealer will not give any information or make any representation or warranty in
connection with the Offering, the Company or the Shares other than those
contained in the Prospectus and any Authorized Sales Materials.
F.Dealer will abide by, and will take reasonable precautions to ensure
compliance by prospective investors from whom Dealer has solicited an offer to
purchase, all provisions contained in the Prospectus regulating the terms and
manner of the Offering.
G.In its solicitation of offers for the Shares, Dealer will comply with all
applicable requirements of the Securities Act, the Exchange Act, as well as the
published rules and regulations promulgated under each of the Securities Act and
the Exchange Act, and the rules and regulations of all state securities
authorities.
H.Dealer is (and will continue to be) a member in good standing with FINRA, will
abide by the rules and regulations of FINRA, is in full compliance with all
applicable requirements under the Exchange Act, and is registered as a
broker-dealer in all of the jurisdictions in which Dealer solicits offers to
purchase the Shares.
I.Dealer will not take any action in conflict with, or omit to take any action
the omission of which would cause Dealer to be in conflict with, the conditions
and requirements of the Securities Act, the Exchange Act, or applicable state
securities or blue sky laws.
J.Dealer will use reasonable efforts to ensure that all investors who are
acquiring Shares have and will satisfy all conditions described in the
Prospectus and the Subscription Agreement.
K.Each of the representations and warranties made by each prospective investor
to the Company under the Subscription Agreement, is, to the Dealer’s best
knowledge, information, and belief, after due inquiry, true and correct as of
the date thereof and as of the date of purchase of the Shares by such investor.


V.
Dealers’ Commissions.



Except for volume discounts described in the “Plan of Distribution” section of
the Prospectus, which volume discounts shall be the responsibility of the Dealer
to provide to investors who qualify, and except as otherwise provided in the
“Plan of Distribution” section of the Prospectus, the Dealer’s sales commission
applicable to the Shares sold by Dealer which it is authorized to sell hereunder
is up to a maximum amount of 3.0% of the gross proceeds of the Class T Shares
sold by it in the primary portion of the Offering and accepted and confirmed by
the Company, which commissions will be payable by the Dealer Manager. In
addition, as set forth in the Prospectus, the Dealer Manager may, in its sole
discretion, re-allow a portion of its dealer manager fee to Dealers
participating in the offering of Shares as marketing fees, reimbursement of
costs and expenses of attending educational conferences or to defray other
distribution-related expenses pursuant to a separate marketing fee agreement. In
addition, as compensation for providing ongoing or regular account or portfolio
maintenance for a Class T stockholder, assisting with recordkeeping, assisting
and processing distribution payments or providing other similar services as a
Class T stockholder may reasonably require in connection with such stockholder’s
investment in Class T Shares, the Dealer Manager will be paid and will generally
re-allow to the Dealer a quarterly stockholder servicing fee that will accrue
daily in an amount equal to 1/365th (1/366th during a leap year) of 1.0% of the
purchase price per Share of Class T Shares sold by Dealer, excluding Class T
Shares sold pursuant to the distribution reinvestment plan. The Company will
cease paying the stockholder servicing fee with respect to Class T Shares held
in any particular account on the earliest of (i) a listing of the Class T Shares
on a national securities exchange; (ii) a merger or consolidation of the Company
with or into another entity, or the sale or other disposition of all or
substantially all of the Company’s assets; (iii) after the termination of the
primary portion of the Offering in which the initial Class T Shares in the
account were sold, the end of the month in which total underwriting compensation
paid in the primary portion of the Offering is not less than 10.0% of the gross
proceeds of the primary portion of the Offering from the sale of Class T Shares
and Class I Shares; and (iv) the end of the month in which the total stockholder
servicing fees paid with respect to such Class T Shares purchased in the primary
portion of the Offering is not less than 4.0% (or a lower limit as described in
this Participating Dealer Agreement) of the gross offering price of those
Class T Shares purchased in such Offering (excluding shares purchased through
the Company’s distribution reinvestment plan). If the Company redeems a portion,
but not all of the Class T Shares held in a stockholder’s account, the total
stockholder servicing fee limit and amount of stockholder servicing fees
previously paid will be prorated between the Class T Shares that were redeemed
and those Class T Shares that were retained in the account. Likewise, if a
portion of the Class T Shares in a stockholder’s account is sold or otherwise
transferred in a secondary transaction, the total stockholder servicing fee
limit and amount of stockholder servicing fees previously paid will be prorated
between the Class T Shares that were transferred and the Class T Shares that
were retained in the account. The stockholder servicing fee relates to the share
or shares sold. The Dealer Manager may, in its discretion, re-allow to Dealers
up to 100% of the stockholder servicing fee for services that such Dealers
perform in connection with the Class T stockholders as set forth above;
provided, however, that with respect to any individual investment, the Dealer
Manager will not re-allow the related stockholder servicing fee to any Dealer if
such Dealer ceases to hold the account related to such investment or fails to
provide the aforementioned services. In addition, the Dealer Manager will not
re-allow the stockholder servicing fee to any Dealer if such Dealer has not
executed a Participating Dealer Agreement or a servicing agreement with the
Dealer Manager. No sales commissions or stockholder servicing fee shall be paid
with respect to Shares issued and sold pursuant to the Company’s distribution
reinvestment plan. For these purposes, shares shall be deemed to be “sold” if
and only if a transaction has closed with a subscriber for Shares pursuant to
all applicable offering and subscription documents, the Company has accepted the
subscription agreement of such subscriber, and such Shares have been fully paid
for. The Dealer affirms that the Dealer Manager’s liability for commissions,
dealer manager fees and stockholder servicing fees payable is limited solely to
the proceeds of





--------------------------------------------------------------------------------





commissions, dealer manager fees and stockholder servicing fees receivable from
the Company or PECO-Griffin REIT Advisor, LLC (the “Advisor”), and the Dealer
hereby waives any and all rights to receive payment of commissions, dealer
manager fees and stockholder servicing fees due until such time as the Dealer
Manager is in receipt of the commission from the Company.
The parties hereby agree that the foregoing commissions, dealer manager fees and
stockholder servicing fees are not in excess of the usual and customary
distributors’ or sellers’ commission received in the sale of securities similar
to the Shares, that Dealer’s interest in the offering is limited to such
commissions, dealer manager fees and stockholder servicing fees from the Dealer
Manager and Dealer’s indemnity referred to in Section 4 of the Dealer Manager
Agreement, and that the Company is not liable or responsible for the direct
payment of such commissions, dealer manager fees and stockholder servicing fees
to the Dealer. In addition, as set forth in the Prospectus, the Dealer Manager
may reimburse Dealer for reasonable bona fide due diligence expenses incurred by
such Dealer. The Dealer Manager shall have the right to require the Dealer to
provide a detailed and itemized invoice as a condition to the reimbursement of
any such due diligence expenses.
VI.
Survival; Applicability of Indemnification.



Each of the Dealer and Dealer Manager hereby acknowledges and agrees that it
will be subject to the obligations set forth in, and entitled to the benefits of
all the provisions of, the Dealer Manager Agreement, including but not limited
to, the representations and warranties and the indemnification obligations
contained in such Dealer Manager Agreement, including specifically the
provisions of Sections 4.3 through 4.6 of the Dealer Manager Agreement. Such
indemnification obligations shall survive the termination of this Participating
Dealer Agreement and the Dealer Manager Agreement. The respective agreements,
representations and warranties of the Dealer and the Dealer Manager set forth in
this Participating Dealer Agreement, shall survive the termination of this
Participating Dealer Agreement and the Dealer Manager Agreement.
VII.
Payment.



Payments of sales commissions will be made by the Dealer Manager (or by the
Company as provided in the Dealer Manager Agreement) to Dealer within 30 days of
the receipt by the Dealer Manager of the gross commission payments from the
Company. Dealer acknowledges that, if the Company or the Advisor pays selling
commissions or dealer manager fees, as applicable, to the Dealer Manager, the
Company or the Advisor, respectively, is relieved of any obligation for selling
commissions or dealer manager fees, as applicable, to the Dealer. The Company or
the Advisor may rely on and use the preceding acknowledgment as a defense
against any claim by the Dealer for selling commissions or dealer manager fees,
as applicable, the Company or the Advisor pays to Dealer Manager but that Dealer
Manager fails to remit to the Dealer.
VIII.
Right to Reject Orders or Cancel Sales.



All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order. Orders not accompanied by a Subscription Agreement
Signature Page and the required instrument of payment in payment for the Shares
may be rejected. Issuance of the Shares will be made only after actual receipt
of payment. If any check is not paid upon presentment, or if the Company is not
in actual receipt of clearinghouse funds or cash, certified or cashier’s check
or the equivalent in payment for the Shares within 15 days of sale, the Company
reserves the right to cancel the sale without notice. In the event an order is
rejected, canceled or rescinded for any reason, Dealer agrees to return to the
Dealer Manager any commission theretofore paid with respect to such order within
30 days thereafter and, failing to do so, the Dealer Manager shall have the
right to offset amounts owed against future commissions due and otherwise
payable to Dealer.
IX.
Prospectus and Authorized Sales Materials.



Dealer is not authorized or permitted to give, and will not give, any
information or make any representation (written or oral) concerning the Shares,
except as set forth in the Prospectus and any Authorized Sales Materials. The
Dealer Manager will supply Dealer with reasonable quantities of the Prospectus,
any supplements thereto and any amended Prospectus, as well as any Authorized
Sales Materials, for delivery to investors, and Dealer will deliver a copy of
the Prospectus and all supplements thereto and any amended Prospectus to each
investor to whom an offer is made prior to or simultaneously with the first
solicitation of an offer to sell the Shares to an investor. Dealer agrees that
it will not send or give any Authorized Sales Materials to an investor unless it
has previously sent or given a Prospectus to that investor or has simultaneously
sent or given a Prospectus with such Authorized Sales Materials. Dealer agrees
that it will not show or give to any investor or prospective investor or
reproduce any material or writing which is supplied to it by the Dealer Manager
and marked “broker-dealer use only” or otherwise bearing a legend denoting that
it is not to be used in connection with the sale of Shares to members of the
public. Dealer agrees that it will not use in connection with the offer or sale
of Shares any material or writing supplied to it by the Company or the Dealer
Manager bearing a legend which states that such material may not be used in
connection with the offer or sale of the Shares or any other securities. Dealer
further agrees that it will not use in connection with the offer or sale of
Shares any materials or writings which have not been previously authorized or
approved by the Dealer Manager. Dealer agrees to furnish a copy of any revised
preliminary Prospectus to each person to whom it has furnished a copy of any
previous preliminary Prospectus, and further agrees that it will itself mail or
otherwise deliver all preliminary and final Prospectuses required for compliance
with the provisions of Rule 15c2-8 under the Exchange Act. Regardless of the
termination of this Participating Dealer Agreement, Dealer will deliver a
Prospectus in transactions in the Shares for a period of 90 days from the
effective date of the Registration Statement or such longer period as may be
required by the Exchange Act. On becoming a Dealer, and in offering and selling
Shares, Dealer agrees to comply with all the applicable requirements under the
Securities Act and the Exchange Act.





--------------------------------------------------------------------------------





X.
License and Association Membership.



Dealer’s acceptance of this Participating Dealer Agreement constitutes a
representation to the Company and the Dealer Manager that Dealer is a properly
registered broker-dealer under the Exchange Act, is duly licensed as a
broker-dealer and authorized to sell Shares under Federal and state securities
laws and regulations and in all states where it offers or sells Shares, and that
it is a member in good standing of FINRA. Dealer agrees to notify the Dealer
Manager immediately in writing and this Participating Dealer Agreement shall
automatically terminate if Dealer ceases to be a member in good standing of
FINRA, is subject to a FINRA suspension, or its registration as a broker-dealer
under the Exchange Act is terminated or suspended. Dealer hereby agrees to abide
by all applicable FINRA Rules, including, but not limited to, FINRA Rule 2310.
Dealer Manager represents and warrants that it is currently, and at all times
while performing its functions under this Participating Dealer Agreement will
be, a properly registered broker-dealer under the Exchange Act and under state
securities laws to the extent necessary to perform the duties described in this
Participating Dealer Agreement, and that it is a member in good standing of
FINRA. The Dealer Manager agrees to notify Dealer immediately in writing if it
ceases to be a member in good standing with FINRA, is subject to a FINRA
suspension, or its registration as a broker-dealer under the Exchange Act is
terminated or suspended. The Dealer Manager hereby agrees to abide by all
applicable NASD Conduct Rules under FINRA and other applicable FINRA Rules,
specifically including, but not limited to, FINRA Rule 2310.
XI.
Anti-Money Laundering Compliance Programs.



Dealer’s acceptance of this Participating Dealer Agreement constitutes a
representation to the Company and the Dealer Manager that Dealer has established
and implemented an anti-money laundering compliance program (“AML Program”) in
accordance with applicable law, including applicable NASD Conduct Rules under
FINRA and other applicable FINRA Rules, SEC Rules and Section 352 of the Money
Laundering Abatement Act, reasonably expected to detect and cause the reporting
of suspicious transactions in connection with the sale of Shares of the Company.
Dealer hereby agrees to furnish, upon request, a copy of its AML Program to the
Dealer Manager for review and to promptly notify the Dealer Manager of any
material changes to its AML Program.
XII.
Limitation of Offer and Suitability.



Dealer will offer Shares only to persons who meet the suitability standards set
forth in the Prospectus or in any suitability letter or memorandum sent to it by
the Company or the Dealer Manager and will only make offers to persons in the
states in which it is advised in writing that the Shares are qualified for sale
or that such qualification is not required.
In offering Shares, Dealer will comply with the provisions of the applicable
NASD Conduct Rules under FINRA and other applicable FINRA Rules, as well as all
other applicable rules and regulations relating to suitability of investors,
including without limitation, the provisions of Article III.C. and III.E. of the
Statement of Policy Regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc. Nothing contained in this
Participating Dealer Agreement shall be construed to impose upon the Company or
the Dealer Manager the responsibility of assuring that prospective investors
meet the suitability standards set forth in the Prospectus, or to relieve Dealer
from the responsibility of assuring that prospective investors meet the
suitability standards in accordance with the terms and provisions of the
Prospectus.
Dealer further represents, warrants and covenants that no Dealer, or person
associated with Dealer, shall offer or sell Shares in any jurisdiction except to
investors who satisfy the investor suitability standards and minimum investment
requirements under the most restrictive of the following: (1) applicable
provisions of the Prospectus; (2) the laws of the jurisdiction of which such
investor is a resident; or (3) NASD Conduct Rules under FINRA and other
applicable FINRA Rules including FINRA Rule 2310. Dealer agrees to ensure that,
in recommending the purchase, sale or exchange of Shares to an investor, each
Dealer, or person associated with Dealer, shall have reasonable grounds (as
required by FINRA Rule 2310(b)(2)(B)(i)) to believe, on the basis of information
obtained from the investor (and thereafter maintained in the manner and for the
period provided in such Rules) concerning his age, investment objectives, other
investments, financial situation and needs, and any other information known to
Dealer, or person associated with Dealer, that: (A) the investor is or will be
in a financial position appropriate to enable him to realize to a significant
extent the benefits described in the Prospectus, including the tax benefits to
the extent they are a significant aspect of the Company; (B) the investor has a
fair market net worth sufficient to sustain the risks inherent in an investment
in Shares in the amount proposed, including loss, and lack of liquidity of such
investment; (C) that the investor has an apparent understanding of the
fundamental risks of an investment in Shares, the lack of liquidity of the
Shares, the background and qualifications of the sponsor, the advisor to the
Company and their affiliates, and the tax consequences of an investment in the
Shares; and (D) an investment in Shares is otherwise suitable for such investor.
Dealer further represents, warrants and covenants that Dealer, or a person
associated with Dealer, will make every reasonable effort to determine the
suitability and appropriateness of an investment in Shares of each proposed
investor by reviewing documents and records disclosing the basis upon which the
determination as to suitability was reached as to each purchaser of Shares
pursuant to a subscription solicited by Dealer, whether such documents and
records relate to accounts which have been closed, accounts which are currently
maintained, or accounts hereafter established. Dealer agrees to retain such
documents and records in Dealer’s records for a period of six years from the
date of the applicable sale of Shares and to make such documents and records
available to (i) the Dealer Manager and the Company upon request, and (ii) to
representatives of the SEC, FINRA and applicable state securities administrators
upon your firm’s receipt of an appropriate document subpoena or other
appropriate request for documents from any such agency. Dealer shall not
purchase any Shares for a discretionary account without obtaining the prior
written approval of Dealer’s customer and his or her signature on a Subscription
Agreement.
XIII.
Due Diligence and Adequate Disclosure.



Prior to offering the Shares for sale, Dealer shall have conducted an inquiry
such that Dealer has reasonable grounds to believe, based on information made
available to Dealer by the Company or the Dealer Manager through the Prospectus
or





--------------------------------------------------------------------------------





other materials, that all material facts are adequately and accurately disclosed
and provide a basis for evaluating a purchase of Shares. In determining the
adequacy of disclosed facts pursuant to the foregoing, each Dealer may obtain,
upon request, information on material facts relating at a minimum to the
following: (1) items of compensation; (2) physical properties; (3) tax aspects;
(4) financial stability and experience of the Company and its advisor; (5)
conflicts and risk factors; and (6) appraisals and other pertinent reports.
Dealer understands that the Company, the Dealer Manager or third party due
diligence providers may from time to time furnish Dealer with certain
information which is non-public, confidential or proprietary in nature (the “Due
Diligence Information”) in connection with its due diligence obligations under
FINRA Rules and federal securities laws. Dealer agrees that the Due Diligence
Information will be kept confidential and shall not, without the Company’s, the
Dealer Manager’s or such third party’s prior written consent, be disclosed by
Dealer, or by Dealer’s affiliates, agents, representatives or employees, in any
manner whatsoever, in whole or in part, and shall not be used by Dealer, its
agents, representatives or employees, other than in connection with Dealer’s due
diligence evaluation of the Offering. Dealer agrees to reveal the Due Diligence
Information only to its affiliates, agents, representatives and employees who
need to know the Due Diligence Information for the purpose of the due diligence
evaluation. Further, Dealer and its affiliates, agents, representatives and
employees will not disclose to any person the fact that the Due Diligence
Information has been made available to it.
The term “Due Diligence Information” shall not include information which (1) is
already in Dealer’s possession or in the possession of Dealer’s parent
corporation or affiliates, provided that such information is not known by Dealer
to be subject to another confidentiality agreement with or other obligation of
secrecy to the Company or another party, (2) is or becomes generally available
to the public other than as a result of a disclosure by Dealer, its affiliates,
or their respective directors, officers, employees, agents, advisors and
representatives in violation of this agreement, (3) becomes available to Dealer
or its affiliates on a non-confidential basis from a source other than the
Company or its advisors, provided that such source is not known by Dealer or its
affiliates to be bound by a confidentiality agreement with or other obligation
of secrecy to the Company or another party or (4) is independently developed by
Dealer or by its affiliates without use of the Due Diligence Information.
Dealer agrees that its obligation of non-disclosure, non-use and confidentiality
of the Due Diligence Information as set forth herein shall terminate upon the
termination of the primary portion of the Offering.
Notwithstanding the foregoing, each Dealer may rely upon the results of an
inquiry conducted by an independent third party retained for that purpose or
another Dealer, provided that: (1) such Dealer has reasonable grounds to believe
that such inquiry was conducted with due care by said independent third party or
such other Dealer; (2) the results of the inquiry were provided to Dealer with
the consent of the other Dealer conducting or directing the inquiry; and (3) no
Dealer that participated in the inquiry is an affiliate of the Company.
Prior to the sale of the Shares, each Dealer shall inform each prospective
purchaser of Shares of pertinent facts relating to the Shares including
specifically the lack of liquidity and lack of marketability of the Shares
during the term of the investment.
XIV.
Compliance with Record Keeping Requirements.



Dealer agrees to comply with the record keeping requirements of the Exchange
Act, including but not limited to, Rules 17a-3 and 17a-4 promulgated under the
Exchange Act. Dealer further agrees to keep such records with respect to each
customer who purchases Shares, his suitability and the amount of Shares sold and
to retain such records for such period of time as may be required by the SEC,
any state securities commission, FINRA or the Company.
XV.
Customer Complaints.



Each party hereby agrees to promptly provide to the other party copies of any
written or otherwise documented complaints from customers of Dealer received by
such party relating in any way to the Offering (including, but not limited to,
the manner in which the Shares are offered by the Dealer Manager or Dealer), the
Shares or the Company.
XVI.
Effectiveness, Termination and Amendments.



This Participating Dealer Agreement shall become effective upon the execution
hereof by Dealer and receipt of such executed Participating Dealer Agreement by
the Dealer Manager; provided, however, that in the event of the execution of
this Participating Dealer Agreement prior to the time that the Registration
Statement, as defined in the Dealer Manager Agreement, becomes effective with
the SEC, this Participating Dealer Agreement shall not become effective prior to
the Registration Statement becoming effective with the SEC and shall instead
become effective simultaneously with the effectiveness of the Registration
Statement.
Dealer will immediately suspend or terminate its offer and sale of Shares upon
the request of the Company or the Dealer Manager at any time and will resume its
offer and sale of Shares hereunder upon subsequent request of the Company or the
Dealer Manager. Any party may terminate this Participating Dealer Agreement by
written notice. Such termination shall be effective 48 hours after the mailing
of such notice. This Participating Dealer Agreement and the exhibits hereto are
the entire agreement of the parties and supersedes all prior agreements, if any,
between the parties hereto.
This Participating Dealer Agreement may be amended at any time by the Dealer
Manager by written notice to the Dealer, and any such amendment shall be deemed
accepted and agreed to by Dealer upon placing an order for sale of Shares after
he has received such notice.





--------------------------------------------------------------------------------





XVII.
Privacy Laws.



The Dealer Manager and Dealer (each referred to individually in this section as
“party”) agree as follows:
A.Each party agrees to abide by and comply with (1) the privacy standards and
requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”), (2) the privacy
standards and requirements of any other applicable Federal or state law, and (3)
its own internal privacy policies and procedures, each as may be amended from
time to time.


B.Dealer agrees to provide privacy policy notices required under the GLB Act
resulting from purchases of Shares made by its customers pursuant to this
Participating Dealer Agreement.


C.Each party agrees to refrain from the use or disclosure of nonpublic personal
information (as defined under the GLB Act) of all customers who have opted out
of such disclosures except as necessary to service the customers or as otherwise
necessary or required by applicable law; and


D.Each party shall be responsible for determining which customers have opted out
of the disclosure of nonpublic personal information by periodically reviewing
and, if necessary, retrieving a list of such customers (the “List”) to identify
customers that have exercised their opt-out rights. In the event either party
uses or discloses nonpublic personal information of any customer for purposes
other than servicing the customer, or as otherwise required by applicable law,
that party will consult the List to determine whether the affected customer has
exercised his or her opt-out rights. Each party understands that each is
prohibited from using or disclosing any nonpublic personal information of any
customer that is identified on the List as having opted out of such disclosures.


XVIII.
Notice.



Any notice in this Participating Dealer Agreement permitted to be given, made or
accepted by either party to the other, must be in writing and may be given or
served by (1) overnight courier, (2) depositing the same in the United States
mail, postpaid, certified, return receipt requested, or (3) facsimile transfer.
Notice deposited in the United States mail shall be deemed given when mailed.
Notice given in any other manner shall be effective when received at the address
of the addressee. For purposes hereof the addresses of the parties, until
changed as hereafter provided, shall be as follows:
To Dealer Manager:    Griffin Capital Securities, LLC
Attention: Kevin A. Shields
18191 Von Karman Avenue Suite 300
Irvine, California 92612
Fax: 310-606-5910


To Dealer:    Address Specified By Dealer on Dealer Signature Page
XIX.
Attorney’s Fees, Applicable Law and Venue.



In any action to enforce the provisions of this Participating Dealer Agreement
or to secure damages for its breach, the prevailing party shall recover its
costs and reasonable attorney’s fees. This Participating Dealer Agreement shall
be construed under the laws of the State of California and shall take effect
when signed by Dealer and countersigned by the Dealer Manager. Dealer and Dealer
Manager hereby acknowledge and agree that venue for any action brought hereunder
shall lie exclusively in Los Angeles, California.
XX.
Severability.



In the event that any court of competent jurisdiction declares any provision of
this Participating Dealer Agreement invalid, such invalidity shall have no
effect on the other provisions hereof, which shall remain valid and binding and
in full force and effect, and to that end the provisions of this Participating
Dealer Agreement shall be considered severable.
XXI.
No Waiver.



Failure by either party to promptly insist upon strict compliance with any of
the obligations of the other party under this Participating Dealer Agreement
shall not be deemed to constitute a waiver of the right to enforce strict
compliance with respect to any obligation hereunder.
XXII.
Assignment.



This Participating Dealer Agreement may not be assigned by either party, except
with the prior written consent of the other party. This Participating Dealer
Agreement shall be binding upon the parties hereto, their heirs, legal
representatives, successors and permitted assigns.
XXIII.
Authorization.



Each party represents to the other that all requisite corporate proceedings have
been undertaken to authorize it to enter into and perform under this
Participating Dealer Agreement as contemplated herein, and that the individual
who has signed this Participating Dealer Agreement below on its behalf is a duly
elected officer that has been empowered to act for and on behalf of such party
with respect to the execution of this Participating Dealer Agreement.





--------------------------------------------------------------------------------





THE DEALER MANAGER:
GRIFFIN CAPITAL SECURITIES, LLC
By: ________________________________                        
Kevin A. Shields,
Chief Executive Officer









--------------------------------------------------------------------------------









PHILLIPS EDISON GROCERY CENTER REIT III, INC.
Participating Dealer Agreement
[SIGNATURE PAGE]
We have read the foregoing Participating Dealer Agreement and we hereby accept
and agree to the terms and conditions therein set forth. We hereby represent
that the list below of jurisdictions in which we are registered or licensed as a
broker or dealer and are fully authorized to sell securities is true and
correct, and we agree to advise you of any changes to the information listed on
this signature page during the term of this Participating Dealer Agreement.
Identity of Dealer:
Name:
____________________________________________________________________________________    
Type of
entity:______________________________________________________________________________


(to be completed by Dealer)    (corporation, partnership or proprietorship)
Organized in the State of:
_____________________________________________________________________


(to be completed by Dealer)
(State)

Licensed as broker-dealer in the following
States:___________________________________________________     
(to be completed by Dealer)


Tax I.D.
#:__________________________________________________________________________________
    


Person to receive notice pursuant to Section XVIII.
Name:
    _____________________________________________________________________________________
Company:
__________________________________________________________________________________    
Address:____________________________________________________________________________________
    
City, State and Zip
Code:_______________________________________________________________________
    
Telephone No.:(     )_____________________________________    
Fax No.:(     )____________________________________________     


AGREED TO AND ACCEPTED BY THE DEALER:
_____________________________________________
(Dealer’s Firm Name)


By:_____________________________        
Signature
Name (Print):____________________     
Title: ___________________________    
Date:___________________________     





